MARANDA LYNN ODONNELL, et al.

Vv.

HARRIS COUNTY, TEXAS, et al.

Case 4:16-cv-01414 Document 690-1 Filed on 10/21/19 in TXSD Page 1 of 2

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

 

 

 

Plaintiffs,

Case No. 16-cv-01414
(Consolidated Class Action)

The Honorable Lee H. Rosenthal
USS. District Judge

Defendants.

 

DECLARATION OF MARANDA ODONNELL IN SUPPORT OF
THE CONSENT DECREE AND SETTLEMENT AGREEMENT

. My name is Maranda ODonnell. I am a Named Plaintiff in ODonnell v. Harris County.

_ [was arrested on May 18, 2016, for driving on a suspended license and was kept in a jail

cell at the Harris County Jail because I could not afford a $2,500 money bail. While I was
in jail, I was separated from my daughter and was scared I would lose my job. My car
was impounded, and I had to pay a lot of money to get it back.

. I filed this lawsuit because I believe it is unfair to keep people in jail just because they are

too poor to pay money bail. I knew the same thing was happening to a lot of other people,
and I wanted to help myself and to change the system for all of the other people who are
arrested for misdemeanors in Harris County.

. I was in touch with my lawyers at Civil Rights Corps regularly throughout this entire

litigation. They kept me informed about what was going on with the case, including the
preliminary injunction hearing and settlement negotiations.

. I recently discussed the details of the Consent Decree and Settlement Agreement with my

lawyer, Elizabeth Rossi. She also provided me with hard copies of the documents so that
I could read them myself.

. I fully support the settlement negotiated by my lawyers on behalf of the other class

members. I think the agreement will make the system in Harris County fairer for people
like me who cannot afford to pay money to get out of jail after an arrest. No one should
be kept in jail because they are poor, and I am proud that, because of my lawsuit, that will
no longer happen in the Harris County misdemeanor bail system.

. Tam grateful to my lawyers for how they have handled my lawsuit, and to the Court for

its attention to the case.
Case 4:16-cv-01414 Document 690-1 Filed on 10/21/19 in TXSD Page 2 of 2

  
   

nder penalty £f/perjury that the foregoing is Wee correct to the best of my ability.
y
fe

Mle
